Citation Nr: 0211134	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than April 25, 1990, 
for assignment of an evaluation of 100 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1996 by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted an increased evaluation 
to 100 percent for PTSD and assigned an effective date of 
April 25, 1990, for that evaluation.  

By a decision of October 29, 1998, the Board denied the 
veteran's claim for an effective date earlier than April 25, 
1990, for the grant of an evaluation of 100 percent for PTSD.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which, 
upon a joint motion by the Secretary of Veterans Affairs and 
the veteran-appellant, vacated the Board's October 29, 1998, 
decision and remanded the matter to the Board for further 
proceedings.  The joint motion of the parties before the 
Court stated that the Board should consider whether the 
criteria of VA's rating schedule for evaluating psychiatric 
disability prior to or after revision of the criteria 
effective November 7, 1996, were more favorable to the 
veteran, citing Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the veteran's request for an earlier 
effective date for the 100 percent evaluation for PTSD is 
before the Board for appellate review.


FINDINGS OF FACT

1.  The date of claim for an increased evaluation for PTSD 
was April 25, 1990.

2.  Prior to April 25, 1990, it was not factually 
ascertainable that the schedular criteria for an evaluation 
of 100 percent for PTSD had been met.



CONCLUSION OF LAW

An effective date earlier than April 25, 1990, for assignment 
of an evaluation of 100 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001); 38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 
9411 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to attempt to 
obtain any such evidence.  In the instant case, the Board 
finds that VA has complied with the requirements of the 
statute.  The veteran has not identified any evidence which 
may be pertinent to his claim which the RO has not obtained 
and considered.  The evidence obtained by the RO includes 
records of all psychiatric treatment of the veteran at the 
times relevant to his current appeal.  As there is no 
additional evidence to be obtained, the Board finds that it 
was not necessary for the RO to give notice to the veteran as 
to whether he or VA was expected to attempt to obtain more 
evidence.  The RO notified the veteran of the requirements in 
law to establish entitlement to the benefit which the veteran 
is seeking. The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim and that the notice provisions of the 
VCAA have been complied with.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).  
The effective date of an increase in disability compensation 
shall be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2) (2001).

The schedular criteria for rating psychiatric disabilities 
were revised effective November 7, 1996, during the pendency 
of the veteran's appeal.  61 Fed. Reg. 52700 (Oct. 8, 1996).  
When the law or regulations applicable to a claim change 
during the pendency of an appeal, the version more favorable 
to the veteran shall be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-3 (1991).  However, a statute provides, where 
compensation is awarded or increased pursuit to any Act or 
administrative issue, the effective date of such an award or 
increase shall not be earlier than the effective date of the 
Act or administrative issue.  See 38 U.S.C.A. § 5110(g) (West 
1991).  In the veteran's case, an issue for consideration is 
whether it was factually ascertainable prior to April 25, 
1990, that the disability of PTSD had increased in severity 
so as to warrant assignment of a schedular evaluation of 100 
percent.  Because the revised schedular criteria effective 
November 7, 1996, may not be utilized to award an increased 
evaluation effective earlier than November 7, 1996, the 
determination of whether it was factually ascertainable prior 
to April 25, 1990, that the disability of PTSD had increased 
in severity so as to warrant assignment of a schedular 
evaluation of 100 percent must be made under the former 
criteria in effect prior to November 7, 1996.  See 
38 U.S.C.A. § 5110(g) (West 1991).  

Under the former criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1990), pertaining to PTSD, provided that a 100 percent 
rating required that the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; demonstrably unable to 
obtain or retain employment.  The Court has held, however, 
that the criteria in 38 C.F.R. § 4.132 for a 100 percent 
rating for psychiatric disability were each independent basis 
for granting a 100 percent evaluation and that, whenever 
unemployability was caused solely by a service-connected 
mental disorder, a 100 percent schedular rating was 
warranted.  Johnson v. Brown, 7 Vet. App. 95 (1995).

In addition, under the former criteria, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1990), pertaining to PTSD, provided 
that a an evaluation of 70 percent was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment, and a regulation provided that, when the 
only compensable service connected disability was a mental 
disorder assigned a 70 percent evaluation and such mental 
disorder precluded the veteran from securing and following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.16(c) (1990).

The record reveals that, on April 25, 1990, the RO received 
from the veteran a statement in which he requested re-
evaluation of his service connected disability of PTSD, 
which, he stated, had worsened.  In that statement, the 
veteran indicated that he had been a patient at the VA 
Medical Center, Palo Alto, California, since April 23, 1990, 
which was 2 days earlier.  The Board finds that April 25, 
1990, was the date of claim for an increased evaluation for 
PTSD.  See 38 C.F.R. § 3.155(c) (2001).  As noted above, the 
RO granted an evaluation of 100 percent for PTSD effective 
April 25, 1990, the date of claim.  In order to determine 
whether the veteran is entitled to an earlier effective date, 
the Board must consider whether it was factually 
ascertainable prior to April 25, 1990, that his disability of 
PTSD warranted an evaluation of 100 percent under 38 C.F.R. 
§§ 4.16(c), 4.132, Diagnostic Code 9411 (1990), and that 
inquiry requires a review of the evidence concerning the 
veteran's psychiatric status prior to April 25, 1990.

The record reveals that, prior to April 1990, the veteran 
received psychiatric treatment at VA medical facilities.  
There is no indication in the record, and the veteran has not 
alleged, that he received psychiatric treatment prior to 
April 1990 at non-VA facilities.

The veteran was hospitalized for a week in December 1981 at a 
VAMC for evaluation and treatment of alcohol abuse and a 
history of use of cocaine, speed, and marijuana.  The 
discharge diagnosis was habitual excessive drinking in 
remission.  The hospital summary contained no reference to 
PTSD.

The veteran was hospitalized for 3 days in October 1985 at a 
VAMC for alcohol withdrawal and use of cocaine and 
amphetamines.  The discharge diagnosis was substance abuse.  
The hospital summary contained no reference to PTSD.

Records of the VA outpatient mental health clinic, Oakland, 
California, show that the veteran underwent a psychosocial 
assessment by a psychologist in April 1988.  The diagnostic 
impressions on Axis I were PTSD and alcohol dependence.  The 
psychologist assigned a Global Assessment of Functioning 
(GAF) score, current and past, of 45.  The Board notes that 
the Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders (3rd ed. revised 
1987).  As of that edition, a GAF score of 45 denoted serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  The Board notes that, in April 1988, 
the veteran's GAF score reflected "global" impairment, that 
is, overall psychological/psychiatric impairment.  The VA 
psychologist made no finding at that time as to the social 
and industrial impairment attributable solely to PTSD 
symptomatology.

The veteran was seen at the VA mental health clinic in August 
1988 and then not seen there again until January 1991.  The 
mental health clinic notes in 1988 did not contain any 
findings as to the severity of PTSD symptomatology.

At a VA psychiatric examination in February 1989, the 
examiner found that the veteran's PTSD was moderately severe.  
He noted that the veteran said that: he was working 
sporadically as a concrete man; he only had jobs once in a 
while, but he felt that he was able to work if he could get 
jobs.  The examiner noted that the veteran was reluctant to 
work in part because he felt that he needed to stay home to 
care for an infant child he had had with his girlfriend.  The 
examiner stated, "At the present time, the veteran is 
capable of limited employment, but apparently because of his 
irritability and difficulty getting along with people, he has 
developed a somewhat poor reputation and, accordingly, is not 
offered many jobs."

On April 23, 1990, the veteran was admitted to a VAMC for 
treatment of alcohol and cocaine dependence.  It was noted in 
the hospital summary that the veteran was working as a 
boilermaker.  It was also noted that he was rated as 10 
percent disabled by PTSD and he had been in a PTSD program in 
1985.  The veteran's condition improved during 
hospitalization.  The discharge diagnoses on Axis I were 
dependence on alcohol, abuse of crack cocaine, and PTSD.  No 
findings as to the severity of PTSD symptomatology were 
reported.

Upon review of the evidence, the Board finds that it was not 
factually ascertainable prior to April 25, 1990, that the 
severity of the veteran's PTSD had increased to the point 
that the schedular criteria for an evaluation of 100 percent 
had been met. There was no finding by a treating or examining 
mental health specialist that the veteran was virtually 
isolated in the community.   There was no finding that he had 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
There was no finding by a psychiatrist or psychologist that 
the veteran was demonstrably unable to obtain or retain 
employment by reason of PTSD symptomatology.  With regard to 
the veteran's employability, the Board notes that neither the 
VA psychologist who evaluated the veteran in April 1988 or 
the VA psychiatrist who evaluated him in February 1989 found 
that he was unable to work at those times due to PTSD 
symptomatology.  Even if the GAF score of 45 which was 
assigned in April 1988 or the finding in February 1989 that 
the veteran was capable only of "limited employment" were 
interpreted as a finding that PTSD symptoms precluded the 
veteran from engaging in employment, nevertheless, the 
regulation pertaining to the effective date of increased 
disability compensation requires that a claim for increase be 
filed within one year of the date on which it becomes 
factually ascertainable that an increase to 100 percent 
disabling occurs in order to establish entitlement to an 
earlier effective date, see 38 C.F.R. § 3.400(o)(2), and the 
veteran did not file a claim for increase within one year of 
April 1988 or within one year of February 1989.  In any 
event, in April 1988 and in February 1989, the veteran was 
working and did not claim to be incapable of working by 
reason of PTSD.  The Board concludes that the evidentiary 
requirements for an effective date earlier than April 25, 
1990, for assignment of an evaluation of 100 percent for PTSD 
are not present in this case, and so the effective date for 
the evaluation of 100 percent for PTSD is April 25, 1990, the 
date of claim.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2001).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 
       



ORDER

An effective date earlier than April 25, 1990, for assignment 
of an evaluation of 100 percent for PTSD is denied.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

